ADDENDUM TO AMENDED AND RESTATED EXECUTIVE
EMPLOYMENT AGREEMENT
 


 
This Addendum to the Amended and Restated Executive Employment Agreement (the
“Agreement”) dated December 20, 2005 between SpaceDev, Inc. (“SpaceDev,” or the
“Company”) and Richard B. Slansky (“Executive”) is entered into as of April 21,
2008 with respect to the Renewal Term of the Agreement.  The Agreement was
automatically renewed, pursuant to Section 1(b) of the Agreement, for the
Renewal Term.
 
Under Section 3(b) of the Agreement, Executive’s bonus compensation for the Term
and the Renewal Term shall be as set forth on Exhibit B to the Agreement.  Such
Exhibit B set forth performance objectives and related bonus compensation
amounts with respect to the Term, and provided that for the Renewal Term
Executive would be eligible for bonuses as “determined mutually by the Board and
Executive.”
 
SpaceDev and Executive hereby memorialize in this addendum the following
performance objectives and related bonus compensation amounts which they have
mutually determined for the Renewal Term.
 
Upon achievement of each performance objective listed below, the bonus award
next to each such performance objective shall become payable to Executive upon
achievement, provided, that Executive remains an employee of the Company through
the date of such achievement, except as otherwise set forth below.
 
All determinations of net cash provided by operations, net revenue and income
from operations shall be made in accordance with GAAP.
 
The Executive Options refer to 600,000 stock options granted to Executive on the
date of this addendum pursuant to the 2004 Equity Incentive Plan, with an
exercise price equal to the fair market value of a common share on the grant
date.  Except as set forth in this addendum (including the sentence following
this one), the Executive Options shall never vest or be exercisable.
 
1

--------------------------------------------------------------------------------


Item
Bonus Award
Performance Objective
1
$10,000 plus  vesting of 200,000 of the Executive Options
If the Company's net cash provided by operations, for the fiscal year ending
December 31, 2008 ("Fiscal 2008"), which shall be determined in good faith by
the Board in accordance with GAAP, is in excess of zero.  This bonus award shall
be paid, if earned, by no later than April 15, 2009.
     
2
$10,000 plus vesting of 100,000 of the Executive Options
If the Company's Funded Backlog on December 31, 2008 is in excess of 75% of the
Company’s net revenues for Fiscal 2008.  Net revenues shall be determined in
good faith by the Board in accordance with GAAP.  Funded Backlog shall be
determined in good faith by the Board as the sum of:  (a) for government
contracts:  backlog at December 31, 2008, but only to the extent the contract or
contract phase associated with such backlog has been awarded, contracted,
option-exercised (if applicable) and funded; (b) for government-related
contracts:  backlog at December 31, 2008, but only to the extent the prime
contractor’s contract or contract phase associated with such backlog has been
awarded, contracted, option-exercised (if applicable) and funded, and the
subcontract to the Company is in full force and effect and every option held by
the prime contractor (or any subcontractor above the Company) as to the work has
been exercised in favor of the work; and (c) for other commercial
contracts:  backlog at December 31, 2008 for firm, non-cancellable
orders.   This bonus award shall be paid, if earned, by no later than April 15,
2009.
     
3
$20,000 plus vesting of 300,000 of the Executive Options
If the Company's income from operations for Fiscal 2008 minus total stock-based
compensation expense for Fiscal 2008, each of which shall be determined in good
faith by the Board in accordance with GAAP, is in excess of $750,000.  This
bonus award shall be paid, if earned, by no later than April 15, 2009.



 
In the event of a change in control of the Company by December 31, 2008, all of
the Executive Options shall thereupon vest if Executive was an employee of the
Company on the day such change in control was contracted for.
 
SpaceDev and Executive hereby further memorialize their determination that the
three $12,500 Renewal Term bonus opportunities contemplated by such Exhibit B
shall be inapplicable.
 
SPACEDEV, INC.
 
By:           /s/ MARK N. SIRANGELO
 
Name:        Mark N. Sirangelo    
 
Title:         Chief Executive Officer  
 


 
   /s/ RICHARD B. SLANSKY    
  Richard B. Slansky
 
2

--------------------------------------------------------------------------------

